PER CURIAM.
This appeal is from a judgment of guilty of the crime of grand larceny after a jury trial. The two points presented on appeal urge (1) error upon an incomplete response to pretrial discovery, and (2) the admission of evidence of a similar crime. We hold that the record affirmatively shows that the omission from discovery responses by the State of an oral exculpatory statement made by the defendant to a police officer was not prejudicial to defendant’s preparation of her case. As to the admission of evidence of a similar crime (shoplifting) committed in the same area and shortly after the crime charged, we hold the evidence met the test of relevance as set forth in Williams v. State, 110 So.2d 654 (Fla.1959). See also Wilson v. State, 330 So.2d 457 (Fla.1976); and Roche v. State, 326 So.2d 448 (Fla.2d DCA 1976).
Affirmed.